Citation Nr: 1203546	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  07-37 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for the purposes of establishing entitlement to Department of Veterans Affairs Dependency and Indemnity Compensation (DIC) and death pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to July 1984.  The appellant seeks benefits as the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 administrative decision of the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO) that denied the appellant's claim for death benefits, finding that she did not qualify as an eligible dependent because she and the Veteran did not continuously cohabitate until his death.  

Significantly, the appellant was not the only applicant to file for VA death benefits based upon status as the Veteran's surviving spouse.  The record reflects that in April 2006, the Veteran and A.I.N. were married while he was a terminal patient in a VA hospital.  A.I.N. filed a claim for DIC and death pension benefits in January 2007, based upon her status as the Veteran's surviving spouse.  

The appellant filed this claim in July 2008, claiming that she was the Veteran's lawful surviving spouse.  The appellant had submitted a notice of disagreement but had not submitted a substantive appeal of the denial of her claim at the time A.I.N.'s claim was certified to the Board.  In July 2010, the Board remanded both the appellant and A.I.N.'s claims for the purpose of issuing a statement of the case with respect to the appellant's claim, and ensuring that contested claim procedures were followed.  See 38 C.F.R. §§ 19.100-19.102 (2011).  Since the July 2010 remand, the appellant submitted a timely substantive appeal with respect to her claim, and A.I.N. withdrew her claim for recognition as the Veteran's surviving spouse, rendering the procedural provisions applicable to contested claims inapplicable.  Accordingly, the Board will proceed with a decision on the merits of the appellant's claim only.


FINDINGS OF FACT

1.  The appellant and the Veteran were married on February [redacted], 1979. 

2.  The Veteran died on December [redacted], 2006. 

3.  The appellant was the lawful spouse of the Veteran at the time of his death.

4.  The appellant and the Veteran did not continuously cohabitate from the time of their marriage until the time of the Veteran's death.  

5.  The evidence suggests that the decision not to cohabitate was by mutual consent. At the time of the separation, there was no evidence demonstrating that the appellant intended to desert the Veteran. 


CONCLUSION OF LAW

The requirements for establishing the appellant as the Veteran's surviving spouse for eligibility for VA DIC and death pension benefits purposes have been met.   38 U.S.C.A. §§ 101(3), 103, 1102, 1304, 1541, 5124 (West 2002); 38 C.F.R. §§ 3.1(j) , 3.50, 3.52, 3.53, 3.54, 3.204, 3.205 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the Veteran died in December 2006.  In July 2008, the appellant filed a claim for recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to dependency and indemnity compensation (DIC) and death pension benefits.  By an April 2009 administrative decision, the RO determined that although the appellant remained married to the Veteran at the time of his death, she failed to establish continuous cohabitation with the Veteran.  The RO found that correspondence from the Veteran dated prior to his death and other evidence of record supported a finding that the Veteran and the appellant were estranged, and while the appellant argued that she and the Veteran were separated only for reasons of convenience, conflicting evidence, including the Veteran's report of his marital status as single on his original application for VA benefits in October 2004, and his marriage to another woman in April 2006, suggested an intent to terminate the marital relationship.  Thus, the claim was denied. 

The appellant contends that the RO erred by concluding that she is not eligible for benefits as the Veteran's surviving spouse.  She asserts that her marriage to the Veteran was never terminated by divorce.  The separation from the Veteran, including the final separation, was due to a mutual separation for convenience.  In written statements, she explained that following his retirement from military service, the Veteran was employed as a long distance truck driver.  As a result, he was frequently away from home, leaving the appellant alone.  In 1984, she and the Veteran decided that she would move from New Jersey, the site of their marital home, to Baltimore, Maryland, where she could be closer to her family.  When the Veteran was in the Baltimore area, he would stay with the appellant.  For years, he continued to stay with her as he was able.  She eventually relocated to Florida, where the Veteran intended to join her.  After visiting her in Florida, however, he decided he did not like Florida.  It was her belief that she and the Veteran still intended to be together eventually, and they continued to stay in touch until the year before his death.  She states that she and the Veteran never discussed divorce, and that he continued to support her financially over the years.  She denies any intent on the part of either herself or the Veteran to terminate the marital relationship at the time of their separation. 

The term "surviving spouse" means a person of the opposite sex who was the spouse of the Veteran at the time of the Veteran's death, and who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse in the case of temporary separations) and who has not remarried or (in cases not involving remarriage) has not since the death of the Veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.53 (2011).  Additionally, the law provides that a spouse is a person of the opposite sex who is a husband or a wife.  38 U.S.C.A. § 101(31) (West 2002 & Supp. 2010); 38 C.F.R. § 3.50  (2011).   A wife is a person whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j); 3.50(a) (2011). 

The requirement that there must be continuous cohabitation from the date of marriage to the date of death of the Veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the Veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a). 

The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken.  State laws will not control in determining questions of desertion; however, due weight will be given to findings of fact in court decisions made during the life of the Veteran on issues subsequently involved in the application of this section.  38 C.F.R. § 3.53(b). 

In the present case, there is no dispute that the appellant and the Veteran married in February 1979 and that they ceased living together in 1984.  In April 2006, however, the Veteran attempted to marry another woman, and in May 2006 he informed VA that he and the appellant had divorced in April 1984.  His report of divorce was consistent with statements he had made to treating physicians regarding his marital status, but he did not submit a divorce decree in support of this assertion, and the appellant denies that she and the Veteran were ever divorced.  Statements written by family friends support the appellant's assertion that she and the Veteran never divorced.  Additionally, a review of the record shows that the woman the Veteran attempted to marry in April 2006 was unable to procure a copy of the alleged divorce decree.  As there is no evidence confirming that the Veteran and the appellant divorced prior to his death, the Board concludes that the Veteran's April 2006 marriage to A.I.N. was invalid and that the appellant and the Veteran remained married until the Veteran's death in December 2006.

It is also not disputed that the appellant did not cohabitate with the Veteran for many years prior to or at the time of his death.  The only questions here are whether their separation was due to willful misconduct or procurement by the appellant without fault of the Veteran or if it was by mutual consent without intent by the appellant to desert the Veteran. 

The language of 38 U.S.C.A. § 101(3) and 38 C.F.R. § 3.50(b)(1) does not indicate that the without-fault requirement is a continuing one.  See Gregory v. Brown, 5 Vet. App. 108, 112 (1993).  Rather, under this language, fault or the absence of fault is to be determined based on an analysis of conduct at the time of the separation.  Id.  Certain conduct subsequent to the time of separation may be relevant in an appropriate case with respect to the question of fault at the time of separation, but the mere acts of seeking divorce and failing to reconcile are not in and of themselves relevant to such question, and, standing alone, do not constitute evidence of fault at the time of separation.  Id.  Certainly, if a spouse has been physically and emotionally abused and separates from the abuser, the abused spouse's acts of initiating a divorce and refusing to reconcile would not be competent evidence to demonstrate fault on the part of the abused spouse at the time of the separation.  Id.

The appellant maintains that the failure to cohabitate was for reasons of convenience only.  Specifically, that she and the Veteran did not cohabitate because he was employed as a long distance truck driver and was away from home much of the time.  Although the Veteran did not join the appellant in Florida following his retirement from truck driving, the appellant asserts that it was her understanding that they still intended eventually to be together and that they never discussed divorce. 

The appellant's statements as to the reason for the separation are to be accepted in the absence of contradictory evidence.  The record in this case does not disclose contradictory evidence.  Significantly, although evidence dated after the initial separation of the Veteran and the appellant suggests that the Veteran intended to desert the appellant, there is no evidence suggesting that the initial failure to cohabitate was due to any reason other than the mutual convenience of the Veteran and the appellant, or that either the Veteran or the appellant intended to desert the marriage.  The Board therefore concludes that the failure to cohabitate was due to reasons of mutual convenience of the Veteran and the appellant only; that is to say, that there was no intent to terminate the marital relationship or fault on the part of either party. 

Although the appellant's credibility is questionable, in the sense that she asserted that she and the Veteran communicated regularly until shortly before his death, and the record demonstrates that she and the Veteran had reportedly not spoken for at least a year prior to his death, there is no evidence demonstrating that the parties' failure to cohabitate was in any way due to any fault on the part of the appellant. 

Because the evidence does not demonstrate that the appellant and the Veteran separated for any reason other than their mutual convenience and also does not demonstrate an intent on either the appellant or Veteran's part to desert the marriage, the Board has no discretion but to conclude that the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b); Alpough v. Nicholson, 490 F.3d 1352, 1357 (2007) (holding that a separation by mutual consent does not constitute desertion unless the separation resulted from misconduct or communication of a definite intent to end the marriage by the surviving spouse). 

In sum, the Board finds that the evidence of record supports a finding that the cohabitation of the appellant and the Veteran was terminated on the basis of mutual convenience and that there is no evidence of intent on the part of the surviving spouse to desert the Veteran.  Accordingly, the appellant meets the continuous cohabitation requirements for recognition as the Veteran's surviving spouse for purposes of eligibility for VA benefits. 

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the appellant have been satisfied is not required. 

The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the appellant. 


ORDER

Entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to Department of Veterans Affairs DIC and death pension benefits is granted. 

____________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


